Citation Nr: 0729395	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In October 2004, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704.

On the basis of the report of VA examination in November 
2004, the record raises the issue of secondary service 
connection for chronic obstructive pulmonary disease, which 
is referred to the RO for appropriate action.


FINDING OF FACT

Asbestosis, rated 30 percent disabling, is the only service-
connected disability and the rating of 30 percent does not 
meet the requisite percentage requirements for a total 
disability rating for compensation based on individual 
unemployability.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2003.  The veteran was informed of the type of 
evidence needed to substantiate the claim for a total 
disability rating, namely, that the service-connected 
disability was of such severity that it precluded him from 
working.  The veteran was informed that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.   

The veteran was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for the content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the degree of 
disability assignable). 

To the extent that notice of the degree of disability 
assignable was not provided, as the claim is denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records of the Social Security Administration disclose that 
the veteran was awarded disability benefits, beginning July 
1996, for asbestosis and affective and mood disorders.

The service-connected asbestosis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6833, based on the General Rating 
Formula for Interstitial Lung Disease.  The rating criteria 
are based on the results of pulmonary function testing.  A 30 
percent rating is warranted for FVC of 65 to 74 percent or a 
DLCO (SB) of 56 to 65 percent predicted.

On VA examination in March 2003, pulmonary function testing 
revealed a 
FVC of 91 percent and the diagnoses were a history of 
exposure to asbestos, chronic obstructive pulmonary disease, 
and emphysema.  VA records also show that in April 2003, 
pulmonary function testing revealed a FVC of 92 percent and a 
DLCO (SB) of 65 percent of predicted.

In a statement, dated in October 2003, a VA physician stated 
that the veteran was significantly limited by longstanding 
emphysema and short distance claudication due to peripheral 
vascular disease and that the veteran was unable to perform 
most work activities due to these disabilities.  

On VA examination in November 2004, pulmonary function test 
revealed a FVC of 88 percent and a DLCO (SB) of 58.5 percent 
of predicted.  The diagnoses were chronic obstructive 
pulmonary disease and asbestosis.  




Analysis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more.  38 C.F.R. § 4.16

The veteran contends that his service-connected asbestosis, 
currently rated 30 percent disabling, effective December 31, 
2002, has progressed in severity to the point that he is 
unable to secure employment.

The veteran's only service-connected disability is 
asbestosis, which as shown above, is appropriately and 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6833.  Therefore the veteran does not 
meet the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16.

And although the veteran is receiving disability benefits 
from the Social Security Administration because of service-
connected asbestosis, the determination by the Social 
Security Administration is not controlling on VA because the 
VA's determination of unemployability is based on the 
percentage standards of 38 C.F.R. § 4.16, that is, if there 
is only one service-connected disability, the disability 
shall be ratable as 60 percent or more.  The percentage 
requirements of VA are not a prerequisite for a finding of 
unemployability by the Social Security Administration. 

Also, while a physician in October 2003 determined that the 
veteran was unable to perform most work activities, the 
physician specifically attributed the veteran's inability to 
work to nonservice-connected disabilities.  

As the veteran fails to meet the percentage requirement of 38 
C.F.R. § 4.16(a), entitlement to a total disability rating 
for compensation has not been established. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b)

Where as here the veteran fails to meet the percentage 
requirement of 38 C.F.R. § 4.16(a), entitlement to the 
benefit may be established if it is determined that the case 
presents such an exceptional disability picture that the 
benefit should be awarded on an extra-schedular basis.  The 
governing norm in an exceptional case is an exceptional or 
unusual disability picture such as to render impractical the 
application of the regular schedular standards.  38 C.F.R. §§ 
3.321(b)(1).

While the Board does not have authority to grant an extra-
schedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred 
to the VA Director of the Compensation and Pension Service 
for consideration of an extra-schedular rating.  As the 
present disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular standards, referral to the Director of the 
Compensation and Pension Service for an extra-schedular 
rating, is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


